Title: From Benjamin Franklin to John Paul Jones, 18 March 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy Mar 18. 1780.
I received your Letter relating to the Bullets of the Engineer in Denmark, and shall write thither accordingly. I have also just received yours of the 13th. Mr Ross writes to me, that he finds a Difficulty in passing the Goods to you, from l’Isle Noirmoutier. I do therefore now desire you, if practicable, to call at or off that Island, in order to take them on board; their speedy and safe Arrival in America being of the greatest Consequence to the Army.
I have sent my Dispatches by Mr Wharton, who set off Yesterday Morning. When they arrive, and you have got the Cloth on board, I know of nothing to retard your proceeding directly to such Port in North America, as you shall judge most likely to be reached with safety. If in other Respects equal, Philadelphia is to be preferr’d.
I wish the Prize Money due to your People could be paid before they go. I have spoken often about it. As to the Prizes sent in to Norway, you know they were deliver’d back to the English by the Court of Denmark. I have reclaim’d them by a strong Memorial, but have yet received no Answer, and it is doubted whether we shall recover any thing, unless by Letters of Marque and Reprisal from the Congress, against the Subjects of that Kingdom, which perhaps in the present Circumstances, it may not be thought proper soon to grant. The Ship of War that you took, are I hear to be valued, the King intending to purchase them. And the Muster Roll of the Bonhomme Richard is wanting, in order to regulate the Proportions to each Ship. These Things may take Time: I have considered that the People of the Bonhomme, may want some little Supplies for the Voyage; and therefore if these Proportions should not be regulated and paid before you sail, and you find it necessary, you may draw on me as far as, twenty four thousand Livres, to advance to them for which they are to be accountable; but do not exceed that Sum. I do this to prevent as much as in me lies, the bad Effects of any uneasiness among them; for I suppose that regularly all Payments to Seamen should be made at home.
A grand Convoy I understand sails from Brest about the End of this Month or Beginning of the next. It is of great Importance to the United States, that not only the Alliance, but the Merchant men that may sail under her Convoy, should safely arrive there. If it will be convenient and practicable for you to join that Convoy, and sail with it ’till off the Coast, I wish it may be done. But leave it to your Discretion and Judgment. I have no farther Instructions to give, but committing you to the Protection of Providence, I wish you a prosperous Voyage, & a happy Sight of your Friends in America, being with great Esteem & Regard, Dear Sir, Your most obedient & most humble Servant
W. T. Franklin for B. Franklin
Honble Comme. Jones.
 
Endorsed: From his Excellency Dr. Franklin Passy March 18th 1780—No. 20.
